El Juez Asociado ;Señor. Dávila
emitió' lá". opinión del ..■Tribunal...
La sentencia eñ este caso fue dictada él 20 de octu-bre de 1959 y notificada; al día siguiente. Para revisarla, ambas partes apelaron dentro de los cinco días de su archivo e¡n autos. Para esa fecha ya. estaba en vigor la Ley Ñúm. 115 de 2.6 de junio de 1958. — 4 L.P.R.A. see. 37 (Supl. 1961) — que enmendó la sección 4 dé la Ley de la Judicatura de 1952, estableciendo un nuevo! procedimiento.par a acudir, ante este Tribunal. En Andino v. Fajardo Sugar Co., 82 D.P.R. 85 (1961), resolvimos que . en. cuanto» se.refiere, a las sentencias dictadas por el Tribunal Superior en casos de reclamación de salarios' y desahucios, el recurso prócedenté para traerlas ante la consideración del Tribunal Supremo es el que se establece en la Ley Ñúm: 115 de 1958, supra, o sea el de revisión discrecional, á. menos qué sé plantee una cues-tión constitucional sustancial, en. cuyo caso puede..aeudirse al recurso de apelación”. Como en el presente caso no hay planteada una cuestión de índole constitucional, lo que pro-cedía era radicar un recurso de revisión; pero en el caso de Andino' expusimos a ,1a,'pág, 95,. que' “[é]n relación con los recursos interpuestos .en, casos !de reclamación, de salarios y *471desahucio en los cuales no se siguió, el procedimiento indicado en la presente opinión, y con miras a proteger adecuadamente los derechos de los litigantes, .'[cita] oportunamente proveere-mos una vez consideradas las circunstancias de cada caso, en particular”. Y .apuntamos en el.escolio 12, que nos refería-mos a los caisos-en que “se radicó el escrito de apelación, sin exponer fundamentos, dentro de los cinco días desde el archivo en autos de la- notificación de la sentencia”. Y esa es la situación en él caso dé autos. ' Asumiremos, pues, jurisdicción para considerar los recursos interpuestos.
Despachada la cuestión jurisdiccional, pasamos ahora- a los méritos del caso. • ■
Un grupo de obreros reclama de los demandados la dife-rencia' en;jornal :que' establecen! Decreto de Salario Mínimo Núm. 3' .entre da fase agrícola e industrial de la industria azucarera. 'Dos demandados.operaban varias centrales azu-careras pero además- se dedicaban al cultivo de la caña de azúcar.. La mayoría, de los obreros reclamantes trabajaban' en un taller donde se reparaban los tractores que se utili-zaban para llevar la caña de la pieza al punto de concentra-ción desde donde se • transportaba al molino. Tres de los reclamantes, Pedro Charles, Rafael Peña y Rogelio Pérez, trabajaron en tiempo de-zafra y" hasta la terminación de la cosecha de 1954 en la operación de camiones cargados de caña desde la Colonia Sabana hasta la- Central Juncos. Estos obreros luego de esa fecha pasaron a-rendir servicios en el taller ál igual -.que lós otros reclamantes. A los reclaman-tes se les pagaba como obreros agrícolas. Alegan que tienen derecho a la -compensación establecida para la fase industrial.
La díspó'áicióñ que invocan és aqtiélla del Decreto de Sa-lario Mínimo1 Núm. 3 que' establéce la definición de la in-dustria azucarera. " Aparece éñ 29: R'.&R.P.R. see. 245n-32.‘ Disponé afeí': " "
“La industria del azúcar a la cual.se aplica este decreto se define como sigue: La producción de caña de azúcar en su *472aspecto agrícola e industrial incluyendo, pero sin que se en-tienda esto como una limitácíón:
“(1) Fase agrícola: La preparación del terreno, la siembra, cultivo, recolección, transporte de caña cuando sea hecho por agricultores, y cualquiér otra operación de naturaleza agrícola; y
“(2) Fase industrial: La transportación de la caña cuando sea hecha por centrales azucareras, el pesado, la preparación y molienda de la caña, y la elaboración, manipulación, empaque, pesado y almacenaje del azúcar y cualquier otra operación rela-cionada con el aspecto industrial de la manufactura de azúcar desde que la caña es pesada en la romana de la central hasta que el azúcar es removida de los almacenes de ésta; Disponién-dose, que la transportación del azúcar, cuando sea hecha por las centrales, se considerará como parte de la fase industrial.’' (Énfasis suplido.)
Sostienen los obreros reclamantes que al amparo de esta disposición tienen derecho a que se les compense su faena a base del salario industrial, pues sostienen que trasladar la. caña de la pieza al punto de concentración constituye la transportación de que habla el decreto y que siendo la en-tidad que opera la central dueña de las plantaciones, es la central la que hace la transportación, y por lo tanto está obligada a pagar el salario provisto para la fase industrial a todos los obreros que rindan servicios en la actividad de llevar la caña desde la pieza hasta el punto de concentración. Esto incluye a los manipuladores de los tractores y a los que reparan los mismos.
El tribunal de instancia al fallar la controversia deter-minó que trasladar la caña cortada de la pieza al sitio de concentración, de donde es llevada al molino no constituye “transportación” según se usa dicho término en el decreto invocado por los reclamantes. Concluyó el tribunal de ins-tancia que la actividad de trasladar la caña de la pieza al referido sitio de concentración, es parte de la recolección y que lo que constituye “transportación” de acuerdo con el decreto, es la actividad de llevar la caña del punto de con-centración hasta el molino. El tribunal recurrido expresó *473que “ [t] radicionalmente, el proceso de llevar la caña desde la pieza hasta los desvíos del ferrocarril, había sido consi-derado como labor de arrimo de caña que forma parte de las labores de recolección de la industria azucarera”. Según el tribunal de instancia “las operaciones de trasladar la caña desde la pieza hasta un punto de concentración, se con-sidera como perteneciente a la fase agrícola conocida con el nombre de recolección. La fase de la transportación em-pieza en la plaza o centro de concentración y termina en el batey de la central de donde es llevada a los molinos para convertirla en azúcar y mieles.” 
La prueba que tuvo ante sí el tribunal sentenciador es-tablece que en la industria azucarera se considera como parte de la recolección de la caña, el llevarla desde las piezas hasta el punto de concentración. La actividad de llevarla de este sitio de concentración hasta el batey de la central, es lo que constituye “transportación” de acuerdo con el decreto. Y esa última actividad si la lleva a cabo el colono se compensa con los salarios determinados para la fase agrícola, pero si es llevada a cabo por la central, se paga de acuerdo con los tipos fijados para la fase industrial Careee de impor-tancia el hecho de que la entidad que se dedique a la labor agrícola sea la misma entidad que opere la central. Maneja v. Waialua Agricultural Co., 349 U.S. 254 (1955); Cf. Calaf v. González, 127 F.2d 934, 937 (1er. cir. 1942). Como el trasladar la caña desde las piezas hasta el punto de concentra-ción es parte del proceso de recolección, rigen los salarios que establece el decreto para la fase agrícola, no obstante el hecho que la actividad agrícola la lleve a cabo la misma entidad que opera el molino.
Aunque en realidad no son de estricta aplicación, los casos que consideran la aplieabilidad de la Ley Federal de Normas Razonables han determinado, interpretando la defi-nición de “agricultura” que aparece en dicho estatuto, que el acto de llevar la caña de la pieza al punto de concentración, *474de donde es transportada al molino, constituye una actividad de la fase agrícola, específicamente es parte de la recolección. Vives v. Serrallés, 145 F.2d 552 (1er. cir. 1944) Cf. Calaf v. González, supra. Evidentemente los autores de la ley tuvieron en cuenta las' actividades que tradicionalmente se consideran como pertenecientes a la fase agrícola al redactar la definición. Los tribunales qué han considerado las contro-versias surgidas en relación con la definición de agricultura que aparece en la ley federal obviamente también las han tenido en cuenta. 
Los demandados apegaron, de aquella parte ,de la senten-cia que les condenaba a pagar a tres obreros la diferencia en jornal solicitada por ¿1 periodo qué trabajaron como con-ductores de camiones transportando la caña desde la Colonia Sabana hasta la Central'Juncos. Claramente a éstos había qúe compensarlos de acüérdo con los tipos establecidos para la fase industrial, pues sé dedicaban a la actividad de lle-var la caña desde el punto de concentración hasta el molino. Y esta actividad ya hemos dicho constituye, “transportación” a los efectos del decreto qué obliga a pagar jornales al tipo fijado para la fase industrial cuando la lleva .a cabo la eéntral. . ,
Procede,, por tanto,, la, confirmación de la sentencia ape-lada. en .todas sus partes.. ,